DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 8/23/2019 and 12/5/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

an attitude changing unit configured to change an attitude of the sheet bundle in claim 1;
a receiving member configured to receive an end portion of the sheet bundle in claim 1;

an attitude changing unit configured to change an attitude of the sheet bundle in claim 8; and
a receiving member configured to receive an end portion of the sheet bundle in claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,231,321 issued to Hasegawa et al. (“Hasegawa”) in view of U.S. Patent 6,288,370 issued to Ogawa et al. (“Ogawa”), U.S. Patent 5,249,788 issued to Helmstadter (“Helmstadter”) and U.S. Patent Application Publication 2004/0075213 by Obama et al. (“Obama”).


a binding unit configured to bind a sheet bundle (20, 30, 40); and
a sheet bundle discharging apparatus, including:
a conveyance belt (78a) configured to convey and discharge a sheet bundle in a predetermined conveyance direction (see Fig. 21);
an attitude changing unit (61) configured to change an attitude of the sheet bundle from a first attitude (Fig. 19B) in which the sheet bundle is apart from the conveyance belt to a second attitude (Fig. 20A) in which the sheet bundle is placed on the conveyance belt; and
a receiving member (76) configured to receive an end portion of the sheet bundle in a case where the attitude changing unit (61) changes the attitude of the sheet bundle from the first attitude to the second attitude,
wherein, in the case where the attitude changing unit (61) changes the attitude of the sheet bundle from the first attitude to the second attitude (Fig. 20A), the attitude changing unit (61) allows the end portion of the sheet bundle to pass through a region in which the conveyance belt (78a) is provided (during an initial part of the ascension in Figs. 20A, 20B), in a belt width direction perpendicular to the conveyance direction, and thereafter reach a region in which the receiving member is provided (during the end of the ascension in Fig. 21),
wherein the attitude changing unit (61) changes the attitude of the sheet bundle bound by the binding unit (20, 30, 40), and the conveyance belt (78a) discharges the sheet bundle (Fig. 21).

However, Ogawa discloses that a friction coefficient between a sheet and a receiving member (360a) is smaller than a friction coefficient between the sheet and a conveyance belt (366a) (col. 14, lines 16-22).  Ogawa discloses that such coefficients of friction ensure that the sheet will be reliably conveyed by the conveyance belt (col. 14, lines 16-22).  Also, Helmstadter discloses that a conveyance belt should have a high coefficient of friction so that sheets that are in contact with both the conveyance belt and a guide wall will be reliably carried by the conveyance belt (col. 6, lines 50-57).  Lastly, Obama discloses a guide surface should have a low coefficient of friction so that sheets that are in contact with both a conveyance belt and the guide wall will be stably conveyed by the conveyance belt (paragraph [0169]).
Therefore, It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify a friction coefficient between the sheet bundle and the receiving member to be smaller than a friction coefficient between the sheet bundle and the conveyance belt as suggested by Ogawa, Helmstadter and Obama in order to ensure reliable and stable conveyance of the sheet bundle by the conveyance belt (Ogawa: col. 14, lines 16-22 and Helmstadter: col. 6, lines 50-57 and Obama: paragraph [0169]).

As for claim 2, Hasegawa as modified by Ogawa, Helmstadter and Obama discloses all the limitations of the claimed invention

It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 (IV)(A) and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the width of the conveyance belt to be the claimed width to achieve the predictable result of conveying the sheet bundle.

As for claim 3, Hasegawa as modified by Ogawa, Helmstadter and Obama discloses that the receiving member (Hasegawa: 76) is formed of a metal plate (Hasegawa: col. 20, lines 51-59).

As for claim 6, Hasegawa as modified by Ogawa, Helmstadter and Obama discloses that the attitude changing unit (61) includes a support member (601) configured to support the sheet bundle, and the support member (601) is rotated to 

As for claim 7, Hasegawa as modified by Ogawa, Helmstadter and Obama discloses that the support member (601) is configured to support a second end portion which is substantially parallel to the end portion of the sheet bundle (see Figs. 17, 19B) .

As for claim 9, Hasegawa as modified by Ogawa, Helmstadter and Obama discloses that the binding unit (Hasegawa: 20, 30, 40) is configured to bind a second end portion (Hasegawa: using 43) which is substantially parallel to the end portion of the sheet bundle (Hasegawa: 90).

As for claim 10, Hasegawa as modified by Ogawa, Helmstadter and Obama discloses that the end portion of the sheet bundle comprises a fore edge (Hasegawa: see Figs. 19A-21).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,231,321 issued to Hasegawa et al. (“Hasegawa”) in view of U.S. Patent 6,288,370 issued to Ogawa et al. (“Ogawa”), U.S. Patent 5,249,788 issued to Helmstadter (“Helmstadter”) and U.S. Patent Application Publication 2004/0075213 by Obama et al. (“Obama”) as applied to claim 1, further in view of U.S. Patent 9,889,668 issued to Kifuku (“Kifuku”).


except that the receiving member is located below the conveyance belt at a boundary portion between the receiving member and the conveyance belt when the receiving member is viewed from above, in part, because Hasegawa as modified by Ogawa, Helmstadter and Obama does not disclose that the conveyance belt is supported by and stretched around the receiving member.  Instead, Hasegawa discloses that the conveyance belt (78a) and receiving member (76) support the sheet bundle while the sheet bundle is conveyed (see Figs. 17 and 20A).
However, Kifuku discloses a conveyance belt (30) that is supported by and stretched around (Fig. 1 and col. 5, lines 22-25) a receiving member (22).  Kifuku discloses that the conveyance belt (30) and receiving member (22) support a sheet while the sheet is conveyed (see Fig. 1).
Because Hasegawa and Kifuku both disclose arrangements of a conveyance belt and receiving member that support a sheet or sheet bundle while the sheet or sheet bundle is conveyed, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the arrangement of Kifuku for the arrangement of Hasegawa to achieve the predictable result of supporting a sheet bundle while the sheet bundle is conveyed.
Hasegawa as modified by Ogawa, Helmstadter, Obama and Kifuku discloses that the receiving member (Hasegawa: 76 and Kifuku: 22) is located below the conveyance belt (Hasegawa: 78a and Kifuku: 30) at a boundary portion between the 

As for claim 5, Hasegawa as modified by Ogawa, Helmstadter and Obama discloses all the limitations of the claimed invention
except that the conveyance belt is supported by and stretched around the receiving member. Instead, Hasegawa discloses that the conveyance belt (78a) and receiving member (76) support the sheet bundle while the sheet bundle is conveyed (see Figs. 17 and 20A).
However, Kifuku discloses a conveyance belt (30) that is supported by and stretched around (Fig. 1 and col. 5, lines 22-25) a receiving member (22).  Kifuku discloses that the conveyance belt (30) and receiving member (22) support a sheet while the sheet is conveyed (see Fig. 1).
Because Hasegawa and Kifuku both disclose arrangements of a conveyance belt and receiving member that support a sheet or sheet bundle while the sheet or sheet bundle is conveyed, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the arrangement of Kifuku for the arrangement of Hasegawa to achieve the predictable result of supporting a sheet bundle while the sheet bundle is conveyed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853